DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Allowable Subject Matter
Claims 1-21 are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:   The closest prior art to the claimed invention is Chari et al. (US 20160302096 A1). Independent claims 1, 10, 13, and 20 contain the same subject matter.

Regarding independent claims 1, 10, 13, and 20, Chari et al. teach A gateway device ([0056] the gateway node 221) in a wireless network ([0056] a wireless mesh network is depicted in FIG. 2), the wireless network configured to communicatively interconnect the gateway device ([0056] a wireless mesh network is depicted in FIG. 2), one or more wireless extenders ([0056] 220 and 222 are also referred to as extenders, [0061]  an extender augments and extends the wireless coverage), and one or more client devices ([0060] client devices such as Devices 122 and 152 (which may be smartphone).), the extender device comprising: 
a network controller ([0045] the extender 110 includes a controller), 
a communication interface configured to establish communication connections ([0085] the extender includes a transceiver 710 ) with the one or more client devices and the one or more wireless gateway via the wireless network ([0103] A wireless device (such as, smartphone) 112 is connected to an extender 110 through a wireless link. The extender 110 is connected to the access point 120 through another wireless link ), 
periodically monitor, using the network controller, at least one of: i) frame parameters, or ii) signal strength information ([0085]  The controller monitors the link quality,[0073] the extender measures the received signal strength (RSS)) 
identify, using the network controller, a connection issue with respect to at least one wireless extender among the one or more wireless extenders ([0073] determining when the connection quality fails a connection quality test) based on the periodically monitored at least one of: i) frame parameters, or ii) signal strength information ([0073] the connection quality test is deemed to have failed if the average RSS or SNR is below a threshold); and - 49 -ARR02098-P1 
transmit, using the communication interface, a report or alert regarding the connection issue to at least one client device among the one or more client devices ([0033] the access device, such as a wireless access point 120 or extender 110, to be able to perform a sequence of tests to identify the source of the connectivity failure and to report that directly to the user), 
wherein the report or alert is used to prompt a re-installation of the at least one of the wireless extenders having the connection issue ([0073] selecting one or more recommendations when the connection quality is determined to have failed the connection quality test, wherein the selected one or more recommendations includes changing a physical configuration of the network. For an embodiment, changing a physical configuration of the network includes moving the wireless extender).
Therefore, Chari et al. teach the extender comprising the controller performing the above steps. However, Chari et al. fail to teach the gateway device performing these steps. Specifically, Chari et al. fail to teach the following underlined features in independent claims 1, 10, 13, and 20
the gateway device comprising: 
a network controller, 
a non-transitory memory storing a program; 
wherein the network controller is configured to execute the program to: 
receive, using the communication interface, probe requests from the one or more client devices and the one or more wireless extenders; 
periodically monitor, using the network controller of the gateway device, at least one of: i) frame parameters, or ii) signal strength information based on the probe requests received from the one or more client devices and the one or more wireless extenders; 
identify, using the network controller, a connection issue with respect to at least one wireless extender among the one or more wireless extenders based on the periodically monitored at least one of: i) frame parameters, or ii) signal strength information; and - 49 -ARR02098-P1 
transmit, using the communication interface of the gateway device, a report or alert regarding the connection issue to at least one client device among the one or more client devices. 
Another close prior art is VAN OOST et al. (US 20170366249 A1)
VAN OOST et al. teach 
periodically monitor, using the network controller of the gateway device, at least one of: i) frame parameters, or ii) signal strength information (VAN OOST [0040] Main access point 101 provides this information to repeater 105 by periodically, e.g. each minute, or each 10 seconds, publishing a list of associated stations and the respective RSSI level at which main access point 100 receives data frames from the station in the list).
However, VAN OOST et al. fail to teach the other limitations of independent claims 1,10, 13, and 20.
Another close prior art is RENGARAJAN et al. (US 20170272977 A1).
RENGARAJAN et al. teach
periodically monitor, using the network controller of the gateway device, at least one of: i) frame parameters, or ii) signal strength information (RENGARAJAN [0033] the access points 14 obtain measurements and gather information to enable optimization of the networking settings (step 52). The information gathered can include signal strengths and supportable data rates between all nodes as well as between all nodes and all Wi-Fi client devices 16).
However RENGARAJAN et al fail to teach the other limitations of independent claims 1,10, 13, and 20.
Therefore, independent claims 1,10, 13, and 20 are allowed.
Dependent claims 2-9 are allowed for depending from claim 1. Dependent claims 11-12 are allowed for depending from claim 10. Dependent claims 14-19 are allowed for depending from claim 13. Claim 21 is allowed for depending from claim 20

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/Examiner, Art Unit 2644